Order entered January 29, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01330-CV

                           IN RE BILLY JOE CAMPBELL, Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-81619-2012

                                             ORDER
       On October 30, 2019, relator filed a petition for writ of mandamus. On November 18,

2019, the Court requested a response from the real party in interest and respondent. The Court

has discovered that, due to a clerical error, the order requesting a response was transmitted to the

Dallas County District Attorney rather than the Collin County District Attorney.

       To allow the real party in interest and respondent an opportunity to respond, the Court

requests that the real party in interest and respondent file their responses, if any, to the petition

for writ of mandamus within TWENTY DAYS of the date of this order.

       Relator’s January 23, 2020 motion requesting issuance of writ of mandamus is DENIED

as premature.

       We DIRECT the Clerk of the Court to transmit a copy of this order to the Honorable

Andrea Thompson, Presiding Judge, 416th Judicial District Court; and John R. Rolater, Jr.,

Assistant Collin County Criminal District Attorney. We DIRECT the Clerk of the Court to mail
a copy of this order, by first class mail, to Billy Joe Campbell, TDCJ No. 01927270, Pack Unit,

2400 Wallace Pack Road, Navasota, Texas 77868.


                                                   /s/    DAVID L. BRIDGES
                                                          JUSTICE




                                             –2–